Title: To James Madison from John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 20 November 1815
From: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        Office of the Commissioners of the public BuildingsWashington, November 20. 1815
                        Sir
                        
                    
                    Having found it impossible to obtain a supply of a quantity of seasoned yellow pine plank from 2 to 3 inches thick, and the works on the public buildings, being subjected to a suspension in consequence thereof; on being informed that a supply might possibly be obtained at the Navy yard in this City: and inasmuch as it would be in our power to return similar lumber in the spring which might afterwards have ample time to season before it might be wanted for Naval purposes, we hoped to have been accommodated from that source, on the above terms—but in reply to our application the Secretary of the Navy has felt it his duty to address to us his refusal in a letter of which a copy is inclosed. It is not for us to judge what urgency there may now exist for immediately building Ships of War or what may be the pressure for the particular kind of lumber at the Navy Yard of which we have wanted a temporary supply.
                    If however, it can possibly be spared for a short space of time it would tend to expedite the public works under our charge. We have deemed it our duty to mae a communication to you of these Circumstances—as it may be in your power on consultation with the heads of the Naval Department, to devise some mode by which the Public Buildings may be aided by this loan without injury to the Naval service. We remain Sir with sentiments of very great respect & consideration Your Obedient Servants
                    
                        
                            John P. Van NessRichard Bland LeeTench Ringgold
                        
                    
                